DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

102 Rejections Withdrawn
The rejection of claims 1-5 and 9-11 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed invention such that it no longer reads on the cited art.  

103 Rejections Withdrawn
The rejection of claim 8 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed invention (by amending independent claim 1) such that it no longer reads on the cited art.  

Double Patenting Rejections Withdrawn
The provisional nonstatutory double patenting rejection of claims 1-20, outlined in the previous Office Action, has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art remains US 3,028,216 (previously outlined in the now overcome 102 and 103 rejections of the previous Office Action).  Inventor’s amendment has narrowed the scope of the claimed subject matter such that it no longer reads on the cited art.  US 3,028,216 does not teach, show, suggest or make obvious the instant processes (independent claims 1 and 12 and their respective dependent claims) for the preparation of stannous pyrophosphate or freeze-dried stannous pyrophosphate.  Nor does the cited art teach, show, suggest or make obvious the instant oral care composition (claim 20).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/10/2021